ACCEPTED
                                         04-15-00342-CV
                             FOURTH COURT OF APPEALS
04-15-00342-CV                    SAN ANTONIO, TEXAS
                                    6/3/2015 11:13:56 AM
                                          KEITH HOTTLE
                                                  CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 06/3/2015 11:13:56 AM
                     KEITH E. HOTTLE
                          Clerk